Case: 20-40331     Document: 00515927090         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 6, 2021
                                  No. 20-40331
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darrin Lashaon Betts,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:13-CR-22-1


   Before Haynes, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          Darrin Lashaon Betts, federal prisoner # 21755-078, appeals the
   district court’s denial of his motion for a sentence reduction pursuant to 18
   U.S.C. § 3582(c)(2) based on Sentencing Guidelines Amendment 782. Betts
   pleaded guilty in 2015 pursuant to a Federal Rule of Criminal Procedure


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40331     Document: 00515927090           Page: 2   Date Filed: 07/06/2021




                                    No. 20-40331


   11(c)(1)(C) plea agreement to possession with intent to distribute
   methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). He
   contends that the district court abused its discretion in denying the
   § 3582(c)(2) motion despite the plea agreement because, under Hughes v.
   United States, 138 S. Ct. 1765 (2018), both the Government and the district
   court acknowledged the applicable guidelines range at sentencing and
   because he did not receive a benefit from the plea agreement.
          This court reviews the district court’s denial of Betts’s § 3582(c)(2)
   motion for an abuse of discretion. United States v. Henderson, 636 F.3d 713,
   717 (5th Cir. 2011). Section 3582(c)(2) allows for the discretionary reduction
   of a sentence when the defendant is sentenced to a prison term based on a
   sentencing range that has subsequently been lowered by the Sentencing
   Commission under 28 U.S.C. § 994(o) if the reduction is consistent with
   Sentencing Commission policy statements.          § 3582(c)(2).   A two-step
   process governs a motion for a sentence reduction. Id. First, the district
   court determines if the defendant is eligible for a reduction under U.S.S.G.
   § 1B1.10 and the extent of the reduction authorized by the amended
   guidelines range. Henderson, 636 F.3d at 717. If the defendant is eligible for
   a reduction, the district court proceeds to the second step to determine
   whether, in its discretion, a reduction is warranted in consideration of any
   applicable § 3553(a) factors. Id. Amendment 782, which became effective
   on November 1, 2014, amended the drug quantity tables and lowered by two
   levels the base offense levels for certain drug offenses. See U.S.S.G., App.
   C., Amend. 782; U.S.S.G. § 1B1.10(d).
          As the Government points out, the district court applied Amendment
   782 in the determination of Betts’s guidelines range at sentencing. Thus,
   there is no new amendment to consider. Additionally, the district court at
   the original sentencing made clear that even without the guidelines, the
   sentence imposed would have been the same. Accordingly, Betts has not



                                         2
Case: 20-40331      Document: 00515927090          Page: 3   Date Filed: 07/06/2021




                                    No. 20-40331


   shown that the district court abused its discretion in denying his motion for a
   § 3582(c)(2) sentence reduction.
          AFFIRMED.




                                          3